Citation Nr: 1827342	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent prior to February 10, 2017, and in excess of 70 percent thereafter, for PTSD.  

3.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1967 to March 1969, including service in the Republic of Vietnam; his decorations include the Combat Infantryman Badge, Air Medal and Bronze Star Medal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2004, January 2009, and January 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a December 2014 Board hearing.  

The case was previously before the Board in January 2016, when it reopened the claim for service connection for a right lower extremity disability, granted service connection for left ear hearing loss, and remanded service connection for a right lower extremity disability, hypertension, an increased rating for PTSD, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

In a January 2016 rating decision, the RO implemented the Board's January 2016 decision awarding service connection for left ear hearing loss, rated 30 percent disabling for bilateral hearing loss, effective September 29, 2009.  The Veteran has perfected an appeal as to the rating for his bilateral hearing loss.  In May 2017, he withdrew his request for a Board hearing on this issue.

In a June 2016 rating decision, the RO granted entitlement to TDIU, effective December 21, 2007.  Inasmuch as the Veteran has not appealed this decision, the matter is no longer on appeal, and will not be addressed herein.  
In addition, in a May 2017 rating decision, the RO granted service connection for osteoarthritis of the right knee, and granted a staged increased rating for PTSD, 50 percent effective from March 12, 2004, and 70 percent effective from February 10, 2017.  Inasmuch as the May 2017 rating decision satisfied the Veteran's claim for service connection for a right lower extremity disability, the matter is no longer on appeal, and will not be addressed herein.  The Veteran's increased rating claim for PTSD has been characterized in accordance with the May 2017 rating decision.  


FINDINGS OF FACT

1.  The Veteran has not had hypertension during the pendency of the claim.  

2.  For the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not shown.  

3.  Throughout the appeal period, the Veteran had, at worst Level V hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).  

2.  From March 12, 2004 to February 10, 2017, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).   
4.  The criteria for a rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Ischemic heart disease is listed under 38 C.F.R. § 3.309(e) as a disability being presumptively related to herbicide agent exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e).  Note 2 of § 3.309(e) specifically states that hypertension is not included within the generally accepted medical definition of ischemic heart disease.  Therefore, hypertension is not entitled to presumptive service connection based on exposure to herbicide agents.   

However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran contends that he is entitled to service connection for hypertension, to include as secondary to his service-connected PTSD, or alternatively secondary to conceded herbicide agent exposure during his active service in Vietnam.  

The question for the Board in this matter is whether the Veteran has or has had the disability in question.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, under any theory of entitlement, as he does not have a current diagnosis of such disability, and has not had a diagnosis of such disability. 

Post-service treatment records are negative for a diagnosis for such disability.  The Board acknowledges that the post-service evidence of record does include a single blood pressure reading that meets VA criteria for hypertension.  See June 2012 VA treatment record (showing blood pressuring reading of 171/78).  However, VA treatment records both before and after the June 2012 VA treatment record are negative for findings consistent with a showing of hypertension.  See, e.g., February 2012 and April 2012 VA treatment records (finding blood pressure of 132/69 and 133/87, respectively); see also January 2013 and May 2013 VA treatment records (finding blood pressure of 118/67 and 125/75, respectively).  Therefore, the Board finds the June 2012 VA treatment record showing elevated blood pressure to be a single, isolated incident, and does not meet the criteria for hypertension for VA purposes.  In addition, on February 2017 VA hypertension examination, it was noted that the Veteran is not and has never been diagnosed with hypertension.  Blood pressure readings were 128/68, 122/62, and 132/74.  The examiner also noted blood pressure readings of 130/80, 138/80, 110/70 and 120/80 in March 2017.  The examiner opined that for the claimed condition of hypertension, there is no diagnosis because there is no pathology to render a diagnosis.  Thus, the Board finds that the competent and probative medical evidence reflects no current hypertension, and the claim fails on this basis alone.  In this regard, the Veteran is not competent to diagnose hypertension, and in any event, his statements are not supported by the above-referenced testing results. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD

The Veteran seeks an increased rating for his PTSD.  The appeal period is from the date of his increased rating claim, or March 12, 2004, plus the one-year look back period.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)), which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

The May 2004 VA fee-basis examiner's report notes only "fair" relationships, and a July 2006 statement from the vice president of the company where the Veteran was employed notes the Veteran's "short fuse" over the last few years, demonstrative of impaired impulse control and difficulty adapting to stressful circumstances throughout the appeal period.  See also February 2015 and February 2017 VA examination reports.  A June 2006 record notes isolative behaviors, a change in his work position due to anger issues, paranoia, problems with employees and supervisor and several anxiety attacks a week.  In October 2006, the Veteran reported an inability to maintain effective relationships.  See also February 2017 VA examination report.  The November 2006 VA fee-basis examiner notes the Veteran's symptoms had significantly worsened in the past year, indicating the Veteran was angry and withdrawn, increased hypervigilance, patrolling and guarding his house.  An August 2007 private evaluation notes dysphoric and flat affect, depression, impairment of short and long term memory, difficulty concentrating and focusing, disturbances of motivation, mood and difficulty in establishing and maintaining effective relationships, frequent panic attacks and isolative behavior.  He presented with an irregular speech pattern, poor judgment, and poor impulse control, and his PTSD was characterized as severe.  An October 2007 VA fee-basis examination report notes the Veteran's abnormal affect and mood, impaired impulse control, difficulty engaging in a family role, and an intermittent inability to perform activities of daily living (but can provide self-care).  Suicidal ideation was also noted beginning in July 2008.  See July 2, 2008 VA treatment record (noting fleeting suicidal ideas without plan); see also September 2008 Vocational Rehabilitation psychological assessment report (noting sleepless suicidal thoughts after the death of his parents in 2002); February 2011 VA treatment record (noting fleeting suicidal thoughts with a plan to buy a gun but current denial of intention to buy a gun or kill himself).  

The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19-20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Given this finding, along with the prior evidence of impaired impulse control and difficulty adapting to stressful circumstances over the entire appeal period, along with evidence of isolative behaviors, an inability to establish and maintain effective relationships, and obsessional rituals, the Board finds that a 70 percent rating is established from March 12, 2004.  38 C.F.R. § 4.130.  

The Board finds that the preponderance of the evidence is against a finding a higher rating of 100 percent at any point during the appeal period.  The evidence of record does not show total social and occupational impairment.  Gross impairment in thought processes or communication has not been shown.  There is no evidence of memory loss for names of close relatives, own occupation, or own name.  See, e.g., February 2017 VA PTSD examination (noting mild memory loss).  There is also no evidence of disorientation to time or place.  There is no evidence of delusions or hallucinations.  Grossly inappropriate behavior has not been shown.  While the VA fee-basis examiner noted an intermittent inability to perform activities of daily living in 2007, he was described as able to provide self-care at that time, and no other examiner or clinician has indicated such impairment over the course of the lengthy appeal period.  In addition, persistent danger of hurting self or others has also not been shown.  Accordingly, total occupational and social impairment has not been shown, and a 100 percent rating is not warranted for the Veteran's PTSD at any period during the appeal.

Bilateral Hearing Loss

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including Puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Historically, a February 2005 rating decision granted service connection for right ear hearing loss.  In a January 2016 Board Decision, the Veteran was granted service connection for left ear hearing loss.  A January 2016 rating decision implemented the Board's January 2016 decision, awarding service connection for left ear hearing loss, rating the Veteran's bilateral hearing loss 30 percent disabling, effective September 29, 2009.  

At the outset, in all instances where audiometry testing involved both air conduction and bone conduction testing, the more severe puretone threshold will be the value listed in the opinion below, as it is more favorable to the Veteran.  

On November 2009 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

35
40
50
65
LEFT

45
40
65
70

The average puretone thresholds were 48 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 40 percent in the left ear.  The Veteran reported difficulty carrying on a conversation without hearing aids.    

On July 2016 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	

1000
2000
3000
4000
RIGHT

30
35
40
40
LEFT

35
40
50
55

The average puretone thresholds were 36 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 88 percent in the left ear.  The Veteran reported difficulty hearing on the telephone, understanding speech, and ringing in both ears (the Veteran has already established service connection for tinnitus).  

Applying the results of the November 2009 examination to Table VI produces a finding that the Veteran had Level V hearing acuity in the right ear, and Level VIII hearing acuity in the left ear, warranting a 30 percent rating.  Applying the results of the September 2016 examination to Table VI produces a finding that the Veteran had Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear, consistent with a 0 percent rating.  An exceptional pattern of hearing impairment is not demonstrated.  38 C.F.R. § 4.86.  As noted above, ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  On this basis, the Veteran is not entitled to a rating in excess of 30 percent as the preponderance of the evidence is against the claim. 


ORDER

Service connection for hypertension is denied.  

A 70 percent rating is granted for PTSD from March 12, 2004 to February 10, 2017.

A rating in excess of 70 percent for PTSD is denied.  

A rating in excess of 30 percent for bilateral hearing loss is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


